 Case 4:20-cv-04168-KES Document 53 Filed 05/13/21 Page 1 of 4 PageID #: 401




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF SOUTH DAKOTA
                           SOUTHERN DIVISION


CHARLES RAY JOHNSON,                                 4:20-CV-04168-KES

                           Plaintiff,

             vs.                             ORDER DENYING DEFENDANTS’
                                            MOTIONS TO DISMISS AND ORDER
DAVE ERICKSON, Chief of Police               ON MISCELLANEOUS MOTIONS
Brookings Police Department, JOE
FISHBAUGHER, Assistant Chief of
Police Brookings Police Department,
DAMIAN WEETS, Sargent Brookings
Police Department, JOHN
MCQUISTION, Parole Officer, and
GEOFFREY POLLMAN, Police Officer
Brookings Police Department,

                           Defendants.


      Plaintiff, Charles Ray Johnson, filed a pro se civil rights lawsuit under 42

U.S.C. § 1983. Docket 1.

I.   Motions to Dismiss

      Defendants Dave Erickson, Joe Fishbaugher, and Damian Weets filed a

joint separate motion to dismiss and answer. Docket 28. Erickson,

Fishbaugher, and Weets base their motion to dismiss on “the grounds that the

actions of these defendants, and each of them, are protected by the doctrine of

qualified immunity which precludes suit against them.” Id. at 1. Defendant

John McQuistion moves to dismiss and answer. Docket 42. McQuistion bases

his motion to dismiss on qualified immunity. Id. at 1. Finally, defendant

Geoffrey Pollman moves to dismiss based on qualified immunity. Docket 48.
 Case 4:20-cv-04168-KES Document 53 Filed 05/13/21 Page 2 of 4 PageID #: 402




      Defendants’ motions do not include a brief in support of their positions.

Under this court’s Local Civil Rules, “[w]ith every motion raising a question of

law, . . . the movant must serve and file a brief containing the movant’s legal

arguments, the authorities in support thereof, and the Federal Rule of Civil

Procedure on which the movant relies.” D.S.D. Civ. LR 7.1(B). Defendants’

motions raise a question of law, whether they are entitled to qualified

immunity, but defendants did not file briefs in support. Thus, defendants’

motions to dismiss (Dockets 28, 42, 48) do not comply with this court’s Local

Civil Rules. The court cannot rule on whether defendants are entitled to

qualified immunity with such sparse motions and without briefs in support. As

a result, the motions to dismiss are denied.

II.   Motion to Stay Discovery

      Defendants move to stay discovery until this court resolves their

forthcoming motion for summary judgment “based, in part, on the doctrine of

qualified immunity.” Docket 49 at 2. “Qualified immunity is an immunity from

suit, not simply from liability” and protects officials from pretrial discovery.

Janis v. Biesheuvel, 428 F.3d 795, 800 (8th Cir. 2005) (citing Mitchell v.

Forsyth, 472 U.S. 511, 526 (1985)). “Unless the plaintiff’s allegations state a

claim of violation of clearly established law, a defendant pleading qualified

immunity is entitled to dismissal before the commencement of discovery.”

Mitchell, 472 U.S. at 526 (citing Harlow v. Fitzgerald, 457 U.S. 800, 818

(1982)). Because defendants’ forthcoming motion for summary judgment is

based in part on qualified immunity, staying discovery related to the qualified
                                         2
 Case 4:20-cv-04168-KES Document 53 Filed 05/13/21 Page 3 of 4 PageID #: 403




immunity issue is appropriate. But Johnson is entitled to discovery on claims

that are unrelated to the defense of qualified immunity, such as a statute of

limitations defense.

III.   Motions Regarding Discovery

       Johnson moves to subpoena and for discovery. Dockets 35, 47. Because

discovery is stayed in part until after resolution of the motions for summary

judgment based on qualified immunity, defendants do not need to respond to

these discovery requests at this time.

       After the summary judgment motions are resolved, Dockets 35 and 47

appear to be requests for production of documents. Under Federal Rule of Civil

Procedure 34(a) “[a] party may serve on any other party a request [for

production of documents.]” As the rule states, Johnson should serve the

request on defendants. An order of the court is not necessary, and the

discovery requests should not be filed with the court.

       If defendants fail to respond to Johnson’s discovery requests, Johnson

can make a motion to compel disclosure or discovery under Federal Rule of

Civil Procedure 37(a). The motion must include a certification that Johnson

made a good faith effort to resolve the dispute. Fed. R. Civ. P. 37(a)(1). Because

Johnson failed to follow the Federal Rules of Civil Procedure regarding seeking

discovery, his motions are denied without prejudice.

       Thus, it is ORDERED:

       1. That defendants’ motions to dismiss (Dockets 28, 42, 48) are denied.

       2. That Johnson’s motions to subpoena and for discovery (Dockets 35
                                         3
Case 4:20-cv-04168-KES Document 53 Filed 05/13/21 Page 4 of 4 PageID #: 404




       and 47) are denied.

    3. Defendants’ motion to stay discovery (Docket 49) is granted in part.

       Johnson is entitled to discovery for claims unrelated to defendants’

       qualified immunity defense.

    4. Defendants’ motion for summary judgment based on qualified

       immunity must be filed within 30 days from the entry of this order. If

       defendants’ motion for summary judgment is denied, the stay of

       discovery will be lifted.

    Dated May 13, 2021.

                               BY THE COURT:

                              /s/   Karen E. Schreier
                               KAREN E. SCHREIER
                               UNITED STATES DISTRICT JUDGE




                                        4
